Citation Nr: 1026523	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  03-36 477	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for hepatitis C.

2. Entitlement to service connection for a skin disorder, claimed 
as dyshidrotic eczema, to include as based on exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to August 1970.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States Court 
of Appeals for Veterans Claims (Court).  The case was originally 
before the Board on appeal from a July 2002 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service connection 
for hepatitis C and a skin disorder.  In March 2005, the Veteran 
appeared at a hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing is of record.  In a decision 
issued in June 2006, the Board denied the Veteran's claims. The 
Veteran appealed that decision to the Court.  In August 2007, the 
Court issued an order that vacated the June 2006 Board decision 
and remanded the matters on appeal for readjudication consistent 
with the instructions outlined in an August 2007 Joint Motion by 
the parties.  The Veterans Law Judge who issued the June 2006 
decision has retired, and the case was reassigned to the 
undersigned.  In February 2008 the case was remanded to the RO 
for further development and due process reasons.

The issue of service connection for a skin disorder, 
claimed as dyshidrotic eczema, to include as based on 
exposure to herbicides, is being REMANDED to the RO.  VA 
will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1. The Veteran's service medical records do not contain any 
complaints, findings, or diagnoses of hepatitis or any symptoms 
reasonably attributable thereto.

2. Hepatitis C was not diagnosed until 2001, many years after 
service.

3. There is no competent (medical) evidence that relates the 
Veteran's hepatitis C to any event, injury, or disease on active 
duty service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of the claim prior to the initial adjudication of 
the claim.  A May 2002 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  

The Veteran is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process as he has had ample opportunity to respond/supplement the 
record, including during his March 2005 hearing.  In compliance 
with Dingess/Hartman, an April 2008 letter informed the Veteran 
of disability rating and effective date criteria.  The case was 
thereafter readjudicated in a February 2010 supplemental 
statement of the case (SSOC).

Although the April 2008 notice letter incorrectly stated that the 
hepatitis claim had been previously denied so that the submission 
of new and material evidence was required, that notice also 
correctly provided information as to what the evidence must show 
to support a claim for service connection and was followed by the 
February 2010 readjudication, thereby curing the defective notice 
error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  
In any event, the Veteran has not demonstrated any prejudice with 
regard to the content of the notice.  See Shinseki v. Sanders, 
129 S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.).  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

The Veteran's service treatment records (STRs) and pertinent 
service personnel records are associated with his claims file, 
and available, pertinent postservice treatment records have been 
secured.  In particular, all remaining STRs located at National 
Personnel Records Center (NPRC) requested in the 2008 remand were 
associated with the claims folders in April 2008.  With respect 
to outstanding VA treatment records developed in the 1970s and 
1980s noted in the 2008 remand, the Board finds that any further 
attempt to develop for these records would be futile.  In March 
2009, after numerous written and telephone attempts to obtain the 
records were unsuccessful, the RO issued a formal finding that 
the records were unavailable.  The Board finds that the 
development directed in the 2008 remand has been accomplished to 
the extent possible, and the claim is ready for adjudication upon 
the merits.  See Stegall v. West, 11 Vet. App. 268 (1998).

Next, in claims for disability compensation the VCAA duty to 
assist requires that VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
Because of the absence of hepatitis C during service, the length 
of time between military discharge and first reported symptoms of 
hepatitis C, and the association of hepatitis C with the 
Veteran's past history of postservice intravenous drug abuse, 
resolution of the claim does not require further medical 
development.  38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 
Vet. App. 512 (2004).  

In the absence of any supporting medical evidence, to establish 
that the appellant suffered from an event, injury or disease in 
service and is currently suffering from persistent or reoccurring 
symptoms of a related disability the record must provide some 
evidence, beyond an appellant's own conclusory statements, 
regarding causation.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010) ("VA must consider lay evidence but may give it whatever 
weight it concludes the evidence is entitled to" and mere 
conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination).  The Veteran 
has not identified any additional evidence pertinent to this 
claim.  VA's duty to assist is met.  It is not prejudicial for 
the Board to proceed with appellate review.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

II.	Factual Background, Legal Criteria, and Analysis

Under the relevant regulations, service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2009).

However, continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2009).  Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts, in essence, that he is entitled to service 
connection for residuals of hepatitis C.  At a personal hearing, 
he testified that he did not have hepatitis when he went into 
service.  Upon further questioning, he recalled having 
inoculations with what he described as an air gun.  The 
representative characterized the procedure as jet injector 
inoculations.  The Veteran stated that he could not recall if 
alcohol swabs were used between shots, he just remembered them 
going from shoulder to shoulder. 

With respect to blood exposure while on active duty, the Veteran 
testified that his interpreter was shot in the groin and died and 
that he may have been exposed to some blood, but did not think he 
had a lot.  He stated that he was first diagnosed with hepatitis 
C in 1998 or 1999 (medical evidence shows that he was diagnosed 
in 2001).  He indicated that he went to see his psychiatrist and 
complained of stomach and joint pain.  She suggested that he be 
tested for hepatitis, and the test was positive.

The Veteran reflected that he had had the stomach and joint pain 
for a number of years before his hepatitis was diagnosed.  After 
he received the diagnosis, he had a liver biopsy, which was 
negative, was treated with Interferon for several months, and was 
told that he had a mild case.  He has yearly follow-ups to 
monitor his hepatitis.

A review of the Veteran's service medical records reveals no 
complaints, symptomatology, or findings of hepatitis of any kind.  
The July 1970 separation examination report demonstrates a normal 
clinical evaluation of all the Veteran's relevant systems.  In 
addition, there is no indication of any in-service history of 
hepatitis or of any risk factors associated with hepatitis.  
Further, the service records do not show evidence of illegal drug 
use or abuse.  Parenthetically, it is common medical knowledge 
that hepatitis C was not recognized prior to the late 1980s.

Postservice medical records reveal no complaints of, treatment 
for, or a diagnosis of hepatitis for many years after military 
discharge.  In early 2001, the Veteran sought psychiatric 
treatment.  As part of the mental status work-up, he acknowledged 
postservice drug abuse, including intravenous drugs.  As a 
result, a hepatitis panel was ordered, which was positive for 
hepatitis B and hepatitis C.  Additional medical records confirm 
diagnoses of chronic hepatitis B and C.  In February 2002, he 
filed the current claim of service connection for hepatitis C.

At the time of diagnosis [of hepatitis C, i.e.], the Veteran's 
risk factor was noted to be a history of intravenous drug abuse.  
The Board places significant probative value on the medical 
opinion in the August 2001 medical record which determined the 
"estimated date range of hepatitis C exposure" to be 15 years 
previously, or approximately 1976, several years after military 
discharge.  This medical opinion reflecting a multi-year gap 
between discharge from military service and the first reported 
exposure to a risk factor associated with hepatitis C weighs 
against the claim.

Even considering that hepatitis C was first identified as a 
separate medical disorder in 1988, the initial diagnosis of 
hepatitis C, in 2001, is too remote in time to support a finding 
of in-service onset, particularly given the lack of continuity of 
symptomatology.  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical complaints 
for condition can be considered as a factor in resolving claim).

Next, service connection may be granted when a medical nexus is 
established between the claimed disorder and military service.  
The Veteran contends that he contracted hepatitis C in service 
due to improper meal preparation and substandard hygiene.  
Significantly, none of his treating physicians have attributed 
the Veteran's hepatitis C to such events during his active 
service; rather, the disorder has been associated with a 
postservice history of intravenous drug abuse.  Outpatient 
treatment records reflect no on-going complaints directly related 
to hepatitis C.  Therefore, the medical evidence does not support 
a nexus between military service and the hepatitis C.

In an alternative argument, the Veteran asserts that he was 
exposed to hepatitis C through the use of a jet injector for 
military inoculations.  However, he offers only his own 
unsubstantiated opinion of the possibility of a medical 
connection.  His STRs do not show any problems with his 
vaccinations, and none of his treating physicians has ever 
indicated that the Veteran's hepatitis C resulted from the type 
of device used for immunizations in service.

While the Veteran is competent to state that he was inoculated in 
service, he is not competent to establish by his own 
opinion/allegation that such inoculation caused his hepatitis C, 
and such determination requires medical expertise, specialized 
knowledge or training, such as .  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).

Next, the Veteran has acknowledged that he used marijuana during 
military service but has maintained that his past history of 
intravenous drug use (which has been identified as the date range 
of hepatitis C exposure) occurred after military discharge.  [The 
Board notes that a governing regulation provides that direct 
compensation may be granted only when a disability was incurred 
in the line of duty and not as a result of the abuse of drugs or 
alcohol.  38 C.F.R. § 3.301 (2009); Barela v. West, 11 Vet. App. 
280 (1998).]  Regardless, the record does not show chronic 
intravenous drug use during service (but only postservice), and 
the factual evidence does not support a theory of entitlement 
premised on the etiology of the Veteran's hepatitis C being 
intravenous drug use in service.  38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. § 3.1 (m), (n), 3.01 (2009).



ORDER

Service connection for hepatitis C is denied.


REMAND

The Board regrets the necessity to once again remand the skin 
disorder claim for additional development.  However, there has 
been a failure to comply with certain terms in the Board's 
February 2008 remand order in that May 2008 and May 2009 VA 
examinations did not fully address all the medical opinions 
requested in the February 2008 remand.  In, particular, as noted 
by RO staff in a November 2009 request for a third skin 
examination, there remained the question as to whether it is at 
least as likely as not that any skin disorder is related to 
exposure to herbicides or is otherwise related to service.  While 
a printed document in the third volume of the claims folder 
indicates another skin examination was requested in November 
2009, no subsequent skin examination report has been associated 
with the claims folders and instead a copy of a May 2008 skin 
examination was placed in the file.

The Board is compelled to remand this case for the RO to fully 
comply with the Board's remand.  Stegall v. West, 11Vet. App. 268 
(1998).  In Stegall, the Court held that a remand by the Board 
confers on a veteran, as a matter of law, the right to compliance 
with the remand orders and that a remand by the Board imposes 
upon the RO a concomitant duty to ensure compliance with all of 
the terms of the remand.

Accordingly, the case is REMANDED for the following action:

1.	The claims files should be forwarded to the 
VA dermatologist who examined the Veteran in 
May 2008 for review and an opinion addendum 
to the May 2008 examination report.  He is 
requested to provide complete rationales (the 
reasoning behind his conclusions/opinions) in 
responding to the question:  Is it at least 
as likely as not (a 50 percent or better 
probability) that the Veteran's 
dyshidrotic eczema is related to his 
exposure to herbicides during service, 
or is otherwise related to his service?  
In explaining the rationale for his response 
to the question posed the dermatologist is 
requested to refer to the specifics of the 
Veteran's case (i.e., medical records, lay 
statements).  If, and only if, the May 2008 
dermatologist is unavailable, the Veteran 
should be examined by another dermatologist 
who must provide response (with complete 
explanation of rationale) to the 
(highlighted) question stated above.  If the 
opinion(s) sought cannot be provided, the 
examiner(s) must explain why such is the case 
in his or her examination report.

2.	The RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the Veteran and his attorney 
the opportunity to respond.  The case should 
then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


